DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant arguments and claim amendments filed on May 13, 2022 have been entered. Currently, claims 9, 13, and 16 have been amended; claims 1-8, 10, 12, 14-15, and 17-18 have been cancelled; and claims 19-35 are new, resulting in claims 9, 11, 13, 16, and 19-35 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 9, 11, 13, 16, 19-29, and 33-35 is/are rejected under 35 U.S.C. 103 as obvious over Matsuda (JP 2013-132783)1 in view of Hirata (JP H06-341032)1 and Kaplan (US 2029377). Supporting evidence provided by Ammirati (US 2011/0070422)2.
With respect to claim 9, Matsuda teaches a decorative molding sheet comprising a front surface base layer (artificial leather base material) including a fiber entanglement of fiber bundles (nonwoven fabric), a resin layer made of a polymer elastic body disposed on a back surface of the front surface base layer, and an intermediate layer in which an interface between the front surface base layer and the resin layer is mixed and integrated (paragraph [0007]). The surface base material layer (artificial leather base material) contains a polymer elastic body (paragraph [0020]). For the monofilament of the surface base material layer (artificial leather base material) an aromatic polyester-based resin is preferred (paragraphs [0026]-[0027]). The decorative molding sheet imparts a leather-like appearance (paragraph [0001]).
Matsuda is silent as to the polyester fiber being a cationic dye-dyeable polyester fiber, and as to the base material being dyed with at least one cationic dye and not dyed with a disperse dye.
Hirata teaches a coated fabric having dye migration sublimation prevention properties and excellent dyeing fastness and peel strength of a coating film (paragraph [0009]). The coated fabric comprises a composite fiber composed of 2 components of polyamide and sulfonated aromatic dicarboxylic acid-modified polyester (paragraph [0010]). The fabric used is dyed with a cationic dye whereby only the modified polyester is dyed (paragraph [0024]). The examples were dyed with a cationic dye and had excellent dye migration stain fastness, peel resistance, and light fastness (paragraphs [0035]-[0041]; Table 1). Hirata further teaches that it is known that polyester fibers dyed with disperse dyes migrate and contaminate the coating film (paragraph [0004]).
Since both Matsuda and Hirata teach coated polyester nonwoven fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester fibers of the surface base material layer (artificial leather base material) of Matsuda to be the polyester fibers disclosed by Hirata in order to enable the surface base material layer (artificial leather base material) to dyed with a cationic dye with excellent dye migration stain fastness, peel resistance, and light fastness. 
Matsuda in view of Hirata is silent as to the artificial leather having a surface with a lightness L* value of less than or equal to 50 and the resin layer having a surface with a lightness value of greater than 50.
Kaplan teaches patent leather having a predetermined character upon a background of substantially uniform contrasting color which retains its sharpness of outline, color, and pleasing effect throughout the life of the leather (col. 1, lines 43-54). Ordinarily the background color is black (col. 4, lines 20-26) and the patterned coating color is white (col. 4, line 51 – col. 5, line 8).
Since both Matsuda in view of Hirata and Kaplan teach coated leather or leather-like material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface based material layer (artificial leather base material) of Matsuda in view of Hirata to be black, and the resin layer to be discontinuous and white, in order to provide a contrasting pattern that has a sharp outline and pleasing effect.
With respect to the L* values, it is known in the art that an L* value of 0 is black and an L* value of 100 is white (Ammirati; paragraph [0037]). It is therefore reasonable to presume that the L* value of the black surface base material layer (artificial leather base material) is less than 50 and the white resin layer is greater than 50.
Matsuda in view of Hirata and Kaplan teaches the claimed invention above but does not expressly teach a grade of color difference determined with methyl ethyl ketone as described in claim 9 of 2 or more. It is reasonable to presume that the grade of color difference is inherent to Matsuda in view of Hirata and Kaplan.
Support for said presumption is found in that the artificial leather of Matsuda in view of Hirata and Kaplan and the instant invention use similar materials and have similar structure. The instant specification discloses that an artificial leather having a fiber base material that includes cationic dye-dyeable polyester fibers and an elastic polymer, the artificial leather base material being dyed with at least one cationic dye and having a surface with a lightness L* value of less than or equal to 50 is less likely to cause migration of the dye to another member in contact therewith even though it is colored in a dark color (instant specification; paragraph [0013]).
Similarly, Matsuda teaches a decorative molding sheet comprising a front surface base layer (artificial leather base material) including a fiber entanglement of fiber bundles (nonwoven fabric), a resin layer made of a polymer elastic body disposed on a back surface of the front surface base layer, and an intermediate layer in which an interface between the front surface base layer and the resin layer is mixed and integrated (Matsuda; paragraph [0007]). The surface base material layer (artificial leather base material) contains a polymer elastic body (Matsuda; paragraph [0020]). For the monofilament of the surface base material layer (artificial leather base material) an aromatic polyester-based resin is preferred (Matsuda; paragraphs [0026]-[0027]).
Hirata teaches a coated fabric having dye migration sublimation prevention properties and excellent dyeing fastness and peel strength of a coating film (Hirata; paragraph [0009]). The fabric used is dyed with a cationic dye whereby only the modified polyester is dyed (Hirata; paragraph [0024]). The examples were dyed with a cationic dye and had excellent dye migration stain fastness, peel resistance, and light fastness (Hirata; paragraphs [0035]-[0041]; Table 1).
The instant specification further discloses that from the viewpoint of suppressing the migration of the cationic dye to another member, the fineness of the fibers is preferably 0.05 to 5 dtex, more preferably 0.09 to 4 dtex, particularly preferably 0.1 to 3 dtex, quite particularly preferably 0.14 to 2.5 dtex (instant specification; paragraph [0031]). Similarly, Matsuda teaches the fibers have an average fineness of 0.01 to 0.1 (Matsuda; paragraph [0007]).
The instant specification further teaches that when the fiber base material dyed with a cationic dye is subjected to a washing treatment in a hot water bath containing an anionic surfactant thereby removing cationic dye having low bonding strength, other members such as a resin layer that are stacked and a molded body to be decorated are less likely to be contaminated with the cationic dye contained in the artificial leather base material (instant specification; paragraph [0063]). Similarly, Hirata teaches that soaping with an anionic surfactant is performed after cationic dying (Hirata; paragraph [0026]).
In general, Matsuda teaches the claimed artificial leather structure, and Hirata teaches cationic dying with excellent dye migration stain fastness. Since Matsuda in view of Hirata and Kaplan teaches the use of similar materials and structure as the instant invention which the instant specification discloses as affecting the grade of color difference as well as excellent dye migration stain fastness and light fastness as well as fibers and dyes which prevent color migration, the artificial leather of Matsuda in view of Hirata and Kaplan is expected to have the same properties of the claimed invention.

With respect to claim 11, Matsuda in view of Hirata and Kaplan teaches all the limitations of claim 9 above. With respect to the lightness difference, as discussed in the rejection of claim 9 above, it is reasonable to presume that the L* value of the black surface base material layer (artificial leather base material) is less than 50, most likely close to 0, and the white resin layer is greater than 50, most likely close to 100, therefore a black/white color combination is expected to have a lightness difference of greater than 10.
In the alternative, based on the teachings of Kaplan the black surface based material layer (artificial leather base material) and the white resin layer is used to provide a contrasting pattern with a sharp outline and pleasing effect. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface base material layer (artificial leather base material) and the resin layer to have a lightness difference greater than 10 in order to provide the desired contrast between the background color and the pattern color.

With respect to claim 13, Matsuda teaches a decorative molding sheet comprising a front surface base layer including a fiber entanglement of fiber bundles (nonwoven fabric), a resin layer made of a polymer elastic body disposed on a back surface of the front surface base layer, and an intermediate layer in which an interface between the front surface base layer and the resin layer is mixed and integrated (paragraph [0007]). The surface base material layer (nonwoven fabric) contains a polymer elastic body (paragraph [0020]). For the monofilament of the surface base material layer (nonwoven fabric) an aromatic polyester-based resin is preferred (paragraphs [0026]-[0027]). The decorative molding sheet imparts a leather-like appearance (paragraph [0001]). The fiber entanglement may be subjected to a napping treatment on the surface of the surface base material layer to impart a suede-like surface having a more excellent appearance (paragraph [0010]).
Matsuda is silent as to the polyester fiber being a cationic dye-dyeable polyester fiber, and as to the base material being dyed with at least one cationic dye and not dyed with a disperse dye.
Hirata teaches a coated fabric having dye migration sublimation prevention properties and excellent dyeing fastness and peel strength of a coating film (paragraph [0009]). The coated fabric comprises a composite fiber composed of 2 components of polyamide and sulfonated aromatic dicarboxylic acid-modified polyester (paragraph [0010]). The fabric used is dyed with a cationic dye whereby only the modified polyester is dyed (paragraph [0024]). The examples were dyed with a cationic dye and had excellent dye migration stain fastness, peel resistance, and light fastness (paragraphs [0035]-[0041]; Table 1). Hirata further teaches that it is known that polyester fibers dyed with disperse dyes migrate and contaminate the coating film (paragraph [0004]).
Since both Matsuda and Hirata teach coated polyester nonwoven fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester fibers of the surface base material layer (artificial leather base material) of Matsuda to be the polyester fibers disclosed by Hirata in order to enable the surface base material layer (artificial leather base material) to dyed with a cationic dye with excellent dye migration stain fastness, peel resistance, and light fastness.
Matsuda in view of Hirata is silent as to the artificial leather having a surface with a lightness L* value of less than or equal to 50 and the resin layer having a surface with a lightness value of greater than 50 and a lightness difference between the upper material and the outsole is 10 or more.
Kaplan teaches patent leather having a predetermined character upon a background of substantially uniform contrasting color which retains its sharpness of outline, color, and pleasing effect throughout the life of the leather (col. 1, lines 43-54). Ordinarily the background color is black (col. 4, lines 20-26) and the patterned coating color is white (col. 4, line 51 – col. 5, line 8). Kaplan further teaches that material thus decorated in one or more colors may be used for a shoe (col. 5, lines 42-51).
Since both Matsuda in view of Hirata and Kaplan teach coated leather or leather-like material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface based material layer (artificial leather base material) of Matsuda in view of Hirata to be black, and the resin layer to be discontinuous and white, in order to provide a contrasting pattern that has a sharp outline and pleasing effect suitable for use in a shoe.
With respect to the L* values, it is known in the art that an L* value of 0 is black and an L* value of 100 is white (Ammirati; paragraph [0037]). It is therefore reasonable to presume that the L* value of the black surface base material layer (artificial leather base material) is less than 50 and the white resin layer is greater than 50.
With respect to the lightness difference, as discussed above, it is reasonable to presume that the L* value of the black surface base material layer (artificial leather base material) is less than 50, most likely close to 0, and the white resin layer is greater than 50, most likely close to 100, therefore a black/white color combination is expected to have a lightness difference of greater than 10.
In the alternative, based on the teachings of Kaplan the black surface based material layer (artificial leather base material) and the white resin layer is used to provide a contrasting pattern with a sharp outline and pleasing effect. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface base material layer (artificial leather base material) and the resin layer to have a lightness difference greater than 10 in order to provide the desired contrast between the background color and the pattern color.
With respect to the surface base material layer (artificial leather base material) being an upper material and the resin layer being an outsole, it would have been obvious to one of ordinary skill in the art to try the layered artificial leather material of Matsuda in view of Hirata and Kaplan in the appropriate fabric locations of a shoe in order to determine which location provides the desired leather-like feel and pattern effect. See MPEP 2143.

With respect to claim 16, Matsuda teaches a decorative molding sheet comprising a front surface base layer including a fiber entanglement of fiber bundles (nonwoven fabric), a resin layer made of a polymer elastic body disposed on a back surface of the front surface base layer, and an intermediate layer in which an interface between the front surface base layer and the resin layer is mixed and integrated (paragraph [0007]). The surface base material layer (nonwoven fabric) contains a polymer elastic body (paragraph [0020]). For the monofilament of the surface base material layer (nonwoven fabric) an aromatic polyester-based resin is preferred (paragraphs [0026]-[0027]). The decorative molding sheet imparts a leather-like appearance (paragraph [0001]). The fiber entanglement may be subjected to a napping treatment on the surface of the surface base material layer to impart a suede-like surface having a more excellent appearance (paragraph [0010]).
Matsuda is silent as to the polyester fiber being a cationic dye-dyeable polyester fiber, and as to the base material being dyed with at least one cationic dye and not dyed with a disperse dye.
Hirata teaches a coated fabric having dye migration sublimation prevention properties and excellent dyeing fastness and peel strength of a coating film (paragraph [0009]). The coated fabric comprises a composite fiber composed of 2 components of polyamide and sulfonated aromatic dicarboxylic acid-modified polyester (paragraph [0010]). The fabric used is dyed with a cationic dye whereby only the modified polyester is dyed (paragraph [0024]). The examples were dyed with a cationic dye and had excellent dye migration stain fastness, peel resistance, and light fastness (paragraphs [0035]-[0041]; Table 1). Hirata further teaches that it is known that polyester fibers dyed with disperse dyes migrate and contaminate the coating film (paragraph [0004]).
Since both Matsuda and Hirata teach coated polyester nonwoven fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester fibers of the surface base material layer (artificial leather base material) of Matsuda to be the polyester fibers disclosed by Hirata in order to enable the surface base material layer (artificial leather base material) to dyed with a cationic dye with excellent dye migration stain fastness, peel resistance, and light fastness.
Matsuda in view of Hirata is silent as to the artificial leather having a surface with a lightness L* value of less than or equal to 50 and the resin layer having a surface with a lightness value of greater than 50 and a lightness difference between the upper material and the outsole is 10 or more.
Kaplan teaches patent leather having a predetermined character upon a background of substantially uniform contrasting color which retains its sharpness of outline, color, and pleasing effect throughout the life of the leather (col. 1, lines 43-54). Ordinarily the background color is black (col. 4, lines 20-26) and the patterned coating color is white (col. 4, line 51 – col. 5, line 8).
Since both Matsuda in view of Hirata and Kaplan teach coated leather or leather-like material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface based material layer (artificial leather base material) of Matsuda in view of Hirata to be black, and the resin layer to be discontinuous and white, in order to provide a contrasting pattern that has a sharp outline and pleasing effect.
With respect to the L* values, it is known in the art that an L* value of 0 is black and an L* value of 100 is white (Ammirati; paragraph [0037]). It is therefore reasonable to presume that the L* value of the black surface base material layer (artificial leather base material) is less than 50 and the white resin layer is greater than 50.
With respect to the lightness difference, as discussed above, it is reasonable to presume that the L* value of the black surface base material layer (artificial leather base material) is less than 50, most likely close to 0, and the white resin layer is greater than 50, most likely close to 100, therefore a black/white color combination is expected to have a lightness difference of greater than 10.
In the alternative, based on the teachings of Kaplan the black surface based material layer (artificial leather base material) and the white resin layer is used to provide a contrasting pattern with a sharp outline and pleasing effect. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface base material layer (artificial leather base material) and the resin layer to have a lightness difference greater than 10 in order to provide the desired contrast between the background color and the pattern color.

With respect to claims 19-26 and 33-35, Matsuda in view of Hirata and Kaplan teaches all the limitations of claims 9, 13, and 16 above.
Matsuda in view of Hirata and Kaplan teaches the claimed invention above but does not expressly teach a grade of color difference determined with a white polyvinyl chloride film as described in claim 19-21 of 4 or more, a grade of color difference determined with a white polyurethane film as described in claim 22-24 of 3 or more, a grade of color difference determined with methyl ethyl ketone as described in claims 25-26 of 2 or more, and a grade determined in a water fastness test for a cotton cloth in accordance with JIS L 0846 of 4-5 or more. It is reasonable to presume that the various grades of color difference are inherent to Matsuda in view of Hirata and Kaplan.
Support for said presumption is found in that the artificial leather of Matsuda in view of Hirata and Kaplan and the instant invention use similar materials and have similar structure. The instant specification discloses that an artificial leather having a fiber base material that includes cationic dye-dyeable polyester fibers and an elastic polymer, the artificial leather base material being dyed with at least one cationic dye and having a surface with a lightness L* value of less than or equal to 50 is less likely to cause migration of the dye to another member in contact therewith even though it is colored in a dark color (instant specification; paragraph [0013]).
Similarly, Matsuda teaches a decorative molding sheet comprising a front surface base layer (artificial leather base material) including a fiber entanglement of fiber bundles (nonwoven fabric), a resin layer made of a polymer elastic body disposed on a back surface of the front surface base layer, and an intermediate layer in which an interface between the front surface base layer and the resin layer is mixed and integrated (Matsuda; paragraph [0007]). The surface base material layer (artificial leather base material) contains a polymer elastic body (Matsuda; paragraph [0020]). For the monofilament of the surface base material layer (artificial leather base material) an aromatic polyester-based resin is preferred (Matsuda; paragraphs [0026]-[0027]).
Hirata teaches a coated fabric having dye migration sublimation prevention properties and excellent dyeing fastness and peel strength of a coating film (Hirata; paragraph [0009]). The fabric used is dyed with a cationic dye whereby only the modified polyester is dyed (Hirata; paragraph [0024]). The examples were dyed with a cationic dye and had excellent dye migration stain fastness, peel resistance, and light fastness (Hirata; paragraphs [0035]-[0041]; Table 1).
The instant specification further discloses that from the viewpoint of suppressing the migration of the cationic dye to another member, the fineness of the fibers is preferably 0.05 to 5 dtex, more preferably 0.09 to 4 dtex, particularly preferably 0.1 to 3 dtex, quite particularly preferably 0.14 to 2.5 dtex (instant specification; paragraph [0031]). Similarly, Matsuda teaches the fibers have an average fineness of 0.01 to 0.1 (Matsuda; paragraph [0007]).
The instant specification further teaches that when the fiber base material dyed with a cationic dye is subjected to a washing treatment in a hot water bath containing an anionic surfactant thereby removing cationic dye having low bonding strength, other members such as a resin layer that are stacked and a molded body to be decorated are less likely to be contaminated with the cationic dye contained in the artificial leather base material (instant specification; paragraph [0063]). Similarly, Hirata teaches that soaping with an anionic surfactant is performed after cationic dying (Hirata; paragraph [0026]).
In general, Matsuda teaches the claimed artificial leather structure, and Hirata teaches cationic dying with excellent dye migration stain fastness. Since Matsuda in view of Hirata and Kaplan teaches the use of similar materials and structure as the instant invention which the instant specification discloses as affecting the grade of color difference as well as excellent dye migration stain fastness and light fastness as well as fibers and dyes which prevent color migration, the artificial leather of Matsuda in view of Hirata and Kaplan is expected to have the same properties of the claimed invention.

With respect to claims 27-29, Matsuda in view of Hirata and Kaplan teaches all the limitations of claims 9, 13, and 16 above.
Matsuda in view of Hirata and Kaplan teaches the claimed invention above but does not expressly teach a product of softness and thickness of 2 or more. It is reasonable to presume that the product of softness and thickness is inherent to Matsuda in view of Hirata and Kaplan.
Support for said presumption is found in that the artificial leather of Matsuda in view of Hirata and Kaplan and the instant invention use similar materials and have similar structure. The instant specification discloses that the thickness of the artificial leather base material is not particularly limited and is preferably 0.2 to 4 mm, more preferably 0.3 to 1.8 mm, because a flexible texture can be achieved (instant specification; paragraph [0070]). The softness of the artificial leather base material is preferably 2.0 to 6.0 mm, more preferably 2.5 to 5.0 mm, because a flexible texture can be achieved (instant specification; paragraph [0070]). The product of the softness and the thickness is preferably 2 or more, more preferably 2.5 or more, because well-balanced thickness and texture can be achieved, resulting in an elegant texture suitable for an artificial leather product (instant specification; paragraph [0070]).
Similarly, Matsuda teaches a front substrate layer (artificial leather base material) with a thickness of 0.1 to 1 mm (Matsuda; paragraph [0037]). Matsuda further teaches that a leather-like soft and solid tactile sensation can be imparted (paragraph [0037]). Matsuda additionally discusses the use of short fibers and fiber bundles to improve the texture of the surface base material layer (artificial leather base material) (paragraphs [0028]-[0029]).
Since Matsuda in view of Hirata and Kaplan teaches a similar thickness as the instant invention as well as a soft product with a texture suitable for artificial leather, which is a result of the product of the thickness and softness being 2 or more, the artificial leather of Masaki is expected to have the same properties of the claimed invention.

Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as obvious over Matsuda (JP 2013-132783)3 in view of Hirata (JP H06-341032)1 and Kaplan (US 2029377) as applied to claims 9, 13, and 16 above, and further in view of Masaki (WO 2015/151873)4,5,6.
With respect to claims 30-32, Matsuda in view of Hirata and Kaplan teaches all the limitations of claims 9, 13, and 16 above.
Matsuda in view of Hirata and Kaplan is silent as to the front surface base layer (artificial leather base material) comprising 0.5 to 20 parts by mass of the at least one cationic dye per 100 parts by mass of the fiber base material.
Masaki teaches a dyed artificial leather composed of a fibrous base containing ultrafine polyester fibers and a polymeric elastomer (paragraphs [0002], [0024]). Useful dyes include cationic dyes (paragraph [0072]). Masaki further teaches the dye concentration in the first dyeing step is preferably 0.05% to 30% owf, more preferably 0.07% to 10% owf, and still more preferably 0.10% to 5% owf (paragraph [0074]). A dye concentration of 0.05% owf or more ensures an adequate coloring of the fiber and a target hue (paragraph [0074]). If it is 30% owf or less, excessive dye attachment is depressed and deterioration in fastness is prevented (paragraph [0074]).
The second dyeing step is performed at a dye concentration that is 0.1% to 30%, preferably 0.2% to 20%, and more preferably 0.3% to 10%, of the dye concentration used in the first dyeing step (paragraph [0075]). If the dye is added in such a manner that the dye concentration is less than 0.1%, the polymeric elastomer will not be colored sufficiently and color discontinuity can occur between the polymeric elastomer and the fibers (paragraph [0075]). If it is more than 30%, the dye will be attached excessively to the polymeric elastomer and the fastness will deteriorate (paragraph [0075]).
This results in an overall preferred dye concentration (first dyeing step + second dyeing step) of 0.1003% (0.10% + (0.10% * 0.003)) to 10.5% (10% + (10% * 0.05)) owf. Here “owf” generally represents the dye concentration in a fiber product, but for the invention of Masaki it refers to the dye concentration in artificial leather containing a polymeric elastomer (paragraph [0071]).
The amount of dye used range of Masaki substantially overlaps the claimed range in the instant claims 30-32. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Masaki, because overlapping ranges have been held to establish prima facie obviousness.
Since both Matsuda in view of Hirata and Kaplan and Masaki teach cationic dyed artificial leather comprising an elastic body and polyester fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front surface base layer (artificial leather base material) to include 0.1003-10.5% owf in order to provide an artificial leather with adequate coloring and hue, color evenness, and fastness.

Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant’s arguments filed May 13, 2022 have been fully considered.
Applicant’s arguments with respect to claims 9, 13, and 16 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Masaki not teaching the new claim amendments. The newly added references Matsuda (JP 2013-132783) in view of Hirata (JP H06-341032) and Kaplan (US 2029377) are used to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Previously presented
        3 Machine translation used as reference
        4 English equivalent US 2017/0022659 used as reference
        5 Cited in IDS
        6 Previously presented